Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-12, 14-17, and 21-25 are pending. 
Claims 1-5, 7-12, 14-17, and 21-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claim 1, the primary reason for allowance is the inclusion of “stopping the first background task from using a system component when the first background task uses the system component before performing the limitation processing on the first background task; and skipping limitation processing on the second background task, wherein a user identifier of the second background task corresponds to a system user” in conjunction with the rest of the limitations of the claim.

As per independent claim 8, the primary reason for allowance is the inclusion of “stop the first background task from using a system component when the first background task uses the system component before performing the limitation processing on the first background task; and skip limitation processing on the second 

As per independent claim 15, the primary reason for allowance is the inclusion of “stop the background task from using a system component when the background task uses the system component before freezing the background task; resume the system component when the electronic device displays a main user interface; and unfreeze the background task when the electronic device displays the main user interface” in conjunction with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196